Allow me to congratulate Mr. Didier Opertti on
his election to the important post of President of the
General Assembly at this session. This is a testimony to the
widespread recognition of the country that he represents. I
am convinced that his rich experience and diplomatic skill
will allow him to successfully conduct this session of the
Assembly and deal with the important tasks before it.
I would also like to express my sincere thanks to the
President of the General Assembly at its fifty-second
session, the former Minister for Foreign Affairs of Ukraine,
Mr. Udovenko, for his fruitful work over the past year.
It would be difficult to underestimate the importance
of the United Nations in the fields of peace and security,
development, human rights, ecology and economic
cooperation. Kyrgyzstan wishes deeply to see the
Organization successfully reformed. The SecretaryGeneral’s “quiet revolution” of institutional reforms, begun
a year ago, has given new strength to the United Nations
mechanism.
The first, most important steps towards making this
revolution a success have already been taken, but a great
deal remains to be done. As the previous session showed,
the process of reforming the Organization so that it is
prepared to respond to the challenges of the coming
millennium will require more time and more work than
expected.
The reforms of the United Nations will be
incomplete if they do not apply to all of its organs,
including the Security Council. We judge the Council by
its effectiveness. In that connection, we support the
Secretary-General’s proposal to expand the role of the
Council. We share his view that the Council should deal
with economic and social processes, which have an
impact on peace and security, just as energetically as it
works to resolve political issues. We also believe it
essential not only to improve the working methods of the
Council, but also to expand its membership. In our
opinion, the quantitative expansion of the Council should
take place in both categories of membership and provide
for equitable geographic representation. Further, the new
permanent members of the Council should have all the
privileges appropriate to their status.
The difficult reform process that all aspects of
Kyrgyz society have been undergoing during the seven
years of our independence has yielded certain results. The
main result has been the preservation of political stability,
further democratization of the society and the extension
of economic reforms.
Lacking access to the sea, Kyrgyzstan is seeking
new transport routes, which are essential for facilitating
the movement of goods, capital and services into the
region. It is acquiring new information technology and
electronic communications, which will help the country
modernize. Kyrgyzstan wishes to develop regional
cooperation within the framework of the Central Asian
economic community and the Commonwealth of
Independent States. It also believes in the necessity of
cooperation with other regions.
In that connection, I would like to mention the
timeliness and importance of President A. Akayev’s
doctrine of “Silk Road Diplomacy”. A revival of the idea
of the great Silk Road presupposes the transformation of
the area along the road into a zone of stability, security,
cooperation and equitable partnership. The idea of
reviving this road also represents a commitment to
creating favourable conditions for increased international
cooperation so that we can take joint action to solve the
global problems that confront mankind at the threshold of
the third millennium.
The national strategy of the Kyrgyz Republic
highlights sustainable development as the basis for stable
and secure human development as we enter the new
millennium. The implementation of the decisions adopted
at the World Summit for Social Development are of
29


immense importance for the Kyrgyz Republic. For countries
with economies in transition — countries seeking to find
their way to sustainable growth — it is especially important
that there be coordination and joint action within a
revitalized United Nations, the Bretton Woods institutions
and regional organizations in order to accelerate the
integration of these countries into the world economy.
A priority for Kyrgyz development is solving the
three-headed problem of modern times: how to promote the
economy, ecology and social development. I should point
out that ecology is the cornerstore of sustainable
development for Kyrgyzstan. The harmony of man and
nature is at the heart of the sustainable development
programme adopted by the Government of Kyrgyzstan last
year.
Kyrgyzstan is a mountainous country; most of its
territory — 95 per cent — is covered by mountains.
Mountains, as is well known, are an important source of
fresh water, biological diversity, mineral resources and
energy, as well as being extremely important for tourism.
At the same time, however, mountains means surprises and
dangers. Earthquakes, landslides, avalanches, floods — all
threaten human lives and require enormous financial and
material expenditures. In that connection, Kyrgyzstan is
deeply grateful to United Nations Member States for their
support of its initiative to declare the year 2002 an
international year of mountains, and we request them to
continue to support the initiative at this session of the
Assembly.
The Kyrgyz Republic’s policy of peace, which is
focused on the new trend towards a multipolar global
system, presupposes, inter alia, a safe, non-nuclear future.
The specific steps Kyrgyzstan has taken in the area of
nuclear disarmament and in strengthening the nuclear nonproliferation regime confirm its commitment to this policy.
Appropriately, the Central Asian countries’ initiative
to create a nuclear-weapon-free zone was on the agenda of
the fifty-second session of the General Assembly. During
that session a resolution on the establishment of such a
zone in Central Asia was adopted by consensus.
Today it is a pleasure for me to state that the
consultative meeting of experts of Central Asian countries,
nuclear-weapon States and the United Nations, which took
place on 9 and 10 July in Bishkek, laid the legal foundation
for the Central Asian initiative. This is a new stage in the
creation of the zone. In this connection, we believe it useful
to continue regular meetings between experts of the
regional working group and those of the nuclear-weapon
States, with the participation of representatives of the
United Nations and the International Atomic Energy
Agency.
This year’s session coincides with the fiftieth
anniversary of United Nations peacekeeping operations.
Kyrgyzstan completely supports the peacekeeping efforts
the Organization has undertaken in various global hot
spots. At the same time, we believe that, along with
peacekeeping operations, more attention should be paid to
the early prevention of conflicts — so-called preventive
or quiet diplomacy aimed at preventing disputes from
turning into conflicts.
Kyrgyzstan is seriously concerned by the armed
conflict that has lasted for almost two decades in
Afghanistan. We are also seriously alarmed at the military
confrontation and the grave humanitarian situation in
Kosovo, the situation in Africa and the absence of
progress in the Middle East, Cyprus and the Korean
peninsula.
However, we are equally concerned about the
financial crises in South-East Asia, Russia and Latin
America and the nuclear- weapons tests conducted by
India and Pakistan. For, as history shows, the sources of
conflict, despite being very different, are at the same time
very similar. Armed conflicts are accompanied by
violence, mass exodus of refugees, illegal trafficking in
drugs and weapons and flagrant disregard for and
violations of human rights. The territory of countries
experiencing armed conflicts is often utilized to train
professional mercenaries and terrorists.
Terrorism long ago crossed national borders and
became international in nature. Thousands of innocent
people have become its victims, including children,
women and elderly people. Particular phenomena of the
past century have been terrorist bombings and nuclear
terrorism. We support the proposals for accelerating work
on a draft convention to combat acts of nuclear terrorism.
Kyrgyzstan firmly opposes any form or type of terrorism
and calls on the international community to pool its
efforts against this global threat.
Kyrgyzstan’s six years as a Member of the United
Nations have been a good training ground for
participation in the United Nations family. Together with
other countries, we have striven to establish a world of
greater justice, to achieve social progress in the interest of

humankind and to assert human dignity and equal rights for
all.
As the twenty-first century draws closer, what the
world becomes will depend primarily on our joint efforts —
the efforts of all United Nations Member States.









